Citation Nr: 0517707	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  00-09 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
January 2000, by the Pittsburgh, Pennsylvania, Regional 
Office (RO), which granted service connection for PTSD, and 
assigned a 50 percent disability rating for this disorder 
effective February 5, 1999.

In October 2003, the Board remanded the case to the RO for 
further development.  Following the requested development, 
the RO issued a supplemental statement of the case (SSOC) in 
July 2004.

The record reflects that service connection has also been 
established for diabetes mellitus, rated 100 percent 
disabling since March 2003, as well as for right ear hearing 
loss and scars, both conditions rated as zero percent 
disabling.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran's service-connected PTSD is currently 
manifested by symptoms of depression, anxiety, irritability, 
difficulty with concentration, occasional crying spells, 
sleep disturbance, and Global Assessment of Functioning (GAF) 
scores ranging from 45 to 65.  

3.  The veteran's PTSD is not shown to be productive of 
impairment which would result from such symptoms as 
obsessional rituals, illogical, obscure, or irrelevant 
speech, near continuous panic attacks, inability to function 
independently, disorientation, or neglect of personal 
hygiene.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In a rating action of January 2000, the RO granted service 
connection for PTSD, and assigned a 50 percent rating.  A 
notice of disagreement with that decision was received in 
March 2000.  Only after the above decision was promulgated 
did the RO, in January 2004, provide notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate his claim.  The discussions in the January 
2000 rating decision appealed, the April 2000 statement of 
the case (SOC), the January 2002 supplemental statement of 
the case (SSOC), the October 2003 Board remand, and the July 
2004 SSOC (especially when considered collectively) informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on January 15, 2004, 
was not given prior to the first RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and certification of the case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an SSOC 
was provided to the veteran.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his claim.  38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  By a letter dated in July 2004, the veteran 
was provided with a detailed list of the types of evidence 
that would substantiate his claim; he was informed that it 
was his responsibility to make sure he provides all requested 
records pertaining to his claim.  During the course of this 
appeal, the RO has obtained and reviewed the evidence 
identified by the veteran as pertinent to his claim.  

In view of these factors, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied, and 
that any failure to have fully complied with these 
requirements before the January 2000 rating decision on 
appeal has not resulted in any prejudice to the veteran, and, 
therefore, any such error was harmless.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  


II.  Factual background.

The pertinent facts in this case are not in dispute and may 
be briefly described.  The record indicates that the veteran 
served in the United States Army; his military occupational 
specialty was as a combat engineer.  His DD Form 214 
indicates that he was awarded the Army Commendation Medal, 
the National Defense Service Medal, the Vietnam Service 
Medal, and the Vietnam Campaign Medal w/60 device.  Service 
medical records, including treatment records do not show 
complaints, treatment, or diagnosis of a psychiatric 
disorder.  

The record is devoid of any medical records from 1970 until 
the 1990's.  Post service treatment records, dated from June 
1994 through December 1998, including VA as well as private 
treatment reports, reflect treatment primarily for a 
cardiovascular disorder and other physical disabilities.  
These records do not reflect any complaints or findings of a 
psychiatric disorder.  

The veteran's initial claim for service connection for PTSD 
(VA Form 21-4138) was received in February 1999.  Submitted 
in support of his claim was a statement dated in March 1999, 
wherein the veteran indicated that he was attached to the 1st 
Armor Calvary during his tour in Vietnam, and he was involved 
in all firefights.  

The veteran was afforded a VA examination in December 1999, 
at which time he reported several stressful incidents, which 
occurred while he was on active duty in Vietnam.  The veteran 
recalled one incident when they were sent out into the bush 
with a company of the first armored division on Thanksgiving 
day in 1969; that night, they were attacked viciously by 
enemy troops and many of the vehicles were blown up as their 
ammo was sent afire.  The veteran recalled seeing the 
devastation in the morning with nearly 80 percent of the 
company wiped out, and he remembered thinking that he was 
extremely lucky; however, he felt guilty about the fact that 
he survived.  The veteran reported problems with depression, 
avoidance of crowds, occasional thoughts of suicide, 
nightmares, and difficulty sleeping.  

On mental status examination, the veteran was alert, oriented 
in all three spheres, in good contact with routine aspects of 
reality, and showed no signs or symptoms of psychosis.  He 
seemed an extremely on-edge, irritable, and anxiety-prone 
individual who became extremely angry, and shut down verbally 
when the dates of his service in Vietnam were questioned.  
The veteran becomes socially isolated and tended to stay to 
himself.  His mood appeared to be one of severe depression, 
affect appeared to be flattened with little or no emotional 
resilience present event on stimulation.  Insight and 
judgment appeared to be impaired from the standpoint of 
anger-dominated type assessment of social interactions.  The 
examiner noted that the veteran was almost paranoid in some 
of his interactions with other people, expecting the worst 
from them always.  Memory and intellect appeared to be intact 
in a well-above average capacity, though the veteran reported 
that his concentration was extremely impaired as a result of 
his inward preoccupation, his depression, and his fear that 
he was going to die at a relatively young age.  The pertinent 
diagnosis was PTSD; the GAF score was 45-50.  

Medical evidence of record, dated from 2000 through November 
2003, including VA as well as private treatment reports, show 
that the veteran received ongoing clinical evaluation and 
treatment for several disabilities, including symptoms of 
PTSD.  In January 2001, the veteran was seen for symptoms of 
depression.  It was noted that the veteran had been avoiding 
people and activities; he was referred for counseling.  
During a clinical evaluation in April 2001, the diagnostic 
impressions were dysthymic disorder, partner relational 
problems, history of PTSD, history of malingering, and R/O 
major depressive disorder.  He was assigned a GAF score of 
55.  Similar findings were reported in July 2001.  The record 
indicates that the veteran was seen for a one-hour session of 
individual therapy in September 2001.  Following an 
evaluation, the diagnostic impression was reported as 
dysthymic disorder, PTSD, and partner relational problem; a 
GAF score of 65 was assigned.  The veteran was seen for 
individual therapy sessions in October and November 2001, for 
evaluation of symptoms related to his PTSD and dysthymic 
disorder.  

The veteran was afforded a VA compensation examination in 
June 2004, at which time it was noted that the veteran was 
referred to a coping skills group in the PCT clinic.  The 
veteran was also seen for individual psychotherapy sessions; 
the focus of those sessions was on developing adaptive coping 
strategies for psychological stressors.  On mental status 
examination, the veteran was casually and appropriately 
dressed; hygiene and grooming were good.  The veteran's mood 
was generally irritable, although he made occasional funny 
remarks and laughed spontaneously.  Affect was generally 
irritable and increased in intensity when he was prompted for 
additional details or clarifications to his response.  The 
veteran did not exhibit any impairment of thought process or 
communication.  He denied auditory and visual hallucinations, 
and no delusions were elicited.  Eye contact was appropriate 
across the examination.  The veteran did not endorse 
incidents of significantly inappropriate behavior, although 
he impressed as wanting to present with a volatile manner.  
The veteran denied suicidal or homicidal ideation, plan or 
intent.  Further, he denied any suicide attempts.  The 
veteran was able to maintain all aspects of personal hygiene 
and other basic activities of daily living without 
assistance.  The veteran reported, however, that physical 
limitations secondary to cardiac problems, diabetes, and 
hypertension limit his ability to perform many activities.  
Rate and flow of speech was normal with no irrelevant, 
illogical or obscure speech patterns noted.  The veteran did 
not endorse symptoms consistent with panic disorder.  The 
veteran endorsed subjective feeling of depression and rated 
it as 8 out of 10; he reported being maintained on Paxil for 
years.  The veteran also reported feeling anxious.  The 
veteran also endorsed decreased energy, decreased 
concentration, irritability, and occasional crying spells.  
He did not endorse impaired impulse control.  The veteran 
described his sleep as "terrible."  The veteran did not 
endorse experiencing nightmares as disturbing his sleep.  The 
pertinent diagnosis was recurrent depression, moderate; the 
examiner assigned a GAF score of 65.  

The examiner stated that the results of the examination 
indicate that the veteran does not meet DSM-IV criteria for 
PTSD in terms of symptom presentation at this time.  He 
indicated that the veteran continues to present with symptoms 
of a mood disorder, likely related to the significant 
physical limitations of his cardiac problems and concerns 
about future health status.  The examiner further stated that 
the veteran's mood disorder and ability to adaptively cope 
with psychosocial stressors are likely further impacted by 
characterological features, which were noted in the 
psychological testing conducted by the PCT in 1999.  The 
examiner noted, prior to his heart attack in 1997, the 
veteran maintained steady employment without any impairment 
from psychological symptoms.  The examiner concluded that the 
veteran's psychiatric symptoms alone did not render him 
unemployable at this time.  


III.  Legal analysis.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1 (2004).  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

When it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition.  Mittleider v. West, 11 Vet. App. 181 
(1998); see also 38 C.F.R. § 3.102 (2004).  In light of this, 
the Board will consider all of the veteran's various symptoms 
in assigning a rating for his PTSD.  See Mittleider, 11 Vet. 
App. at 182.  

Since this an initial rating case, on the granting of service 
connection, different percentage ratings for PTSD may be 
assigned for different periods of time, since the effective 
date of service connection, based on the facts found ("staged 
ratings").  Fenderson v. West, 12 Vet. App. 119 (1999).  
Obviously there have been minor day-to-day fluctuations in 
impairment from PTSD, but the focus is on determining if and 
when there was a significant change in the overall level of 
the disability.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Based on the evidence of record, the Board finds a disability 
rating in excess of 50 percent is not warranted at any time 
during the appeal period.  While these records indicate the 
presence of a mental disorder that required the use of 
medication and outpatient treatment, they do not demonstrate 
that the veteran's mental disorder was of such severity as to 
cause severe industrial impairment.  Significantly, during 
his VA examination in December 1999, while the veteran 
reported severe depression, irritability, difficulty 
sleeping, and social isolation, he was described as being 
fully oriented, and memory and intellect were intact.  The 
veteran was assigned a GAF score of 45 to 50; while that 
score is indicative of serious symptoms, the evidence 
demonstrates that the veteran's PTSD was manifested by no 
more than occupational and social impairment with reduced 
reliability and productivity due to symptoms of impairment of 
short-term memory, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  

The Board finds that the medical evidence does not show that 
veteran's PTSD has at any time been productive of 
occupational and social impairment manifested by deficiencies 
in most areas, as would be required for a rating in excess of 
the current 50 percent evaluation.  While the clinical 
records during the period from 2000 through 2003 show that 
the veteran received individual psychotherapy for depression, 
the GAF scores ranged from 55 to 65, reflecting a moderate 
disability.  It is noteworthy that the most recent VA 
examination in June 2004 reported a diagnosis of recurrent 
depression, moderate; and, the veteran was assigned a GAF 
score of 65, which is indicative of mild symptoms.  In fact, 
the examiner stated that the veteran does not meet the 
criteria for PTSD at that this time.  The examiner also 
noted, prior to his heart attack in 1997, the veteran 
maintained steady employment without any impairment from 
psychological symptoms; he added that the veteran's 
psychiatric symptoms alone did not render him unemployable at 
that time.  

While the record in this case shows symptoms consistent with 
occupational and social impairment with reduced reliability 
and productivity, it does not reveal psychiatric 
symptomatology indicative of occupational and social 
impairment with deficiencies in most areas to warrant a 70 
percent evaluation.  There is no probative evidence of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, or total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name.  Therefore, the claim for a higher 
or "staged" rating from the initial date of award of service 
connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


